Exhibit 10.12

 

FIFTH AMENDMENT

 

TO

 

THIRD AMENDED AND RESTATED OMNIBUS AGREEMENT

 

AMONG

 

EXTERRAN HOLDINGS, INC.

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

EXTERRAN GP LLC

 

EXTERRAN GENERAL PARTNER, L.P.

 

EXTERRAN PARTNERS, L.P.

 

AND

 

EXLP OPERATING LLC

 

--------------------------------------------------------------------------------


 

FIFTH AMENDMENT TO

THIRD AMENDED AND RESTATED

OMNIBUS AGREEMENT

 

This Fifth Amendment (this “Amendment”) to the Third Amended and Restated
Omnibus Agreement is entered into on February 23, 2015, by and among Exterran
Holdings, Inc., a Delaware corporation (“Exterran”), Exterran Energy Solutions,
L.P., a Delaware limited partnership (“EESLP”), Exterran GP LLC, a Delaware
limited liability company (“GP LLC”), Exterran General Partner, L.P., a Delaware
limited partnership (the “General Partner”), Exterran Partners, L.P., a Delaware
limited partnership (the “Partnership”), and EXLP Operating LLC, a Delaware
limited liability company (the “Operating Company”).  The above-named entities
are sometimes referred to in this Amendment collectively as the “Parties.”

 

RECITALS:

 

The Parties entered into that certain Third Amended and Restated Omnibus
Agreement dated as of June 10, 2011, as amended by that certain First Amendment
to the Third Amended and Restated Omnibus Agreement dated as of March 8, 2012,
that certain Second Amendment to the Third Amended and Restated Omnibus
Agreement dated as of March 31, 2013, that certain Third Amendment to the Third
Amended and Restated Omnibus Agreement dated as of April 10, 2014 and that
certain Fourth Amendment to the Third Amended and Restated Omnibus Agreement
dated as of August 15, 2014 (as so amended, the “Omnibus Agreement”).

 

The Parties desire to amend the Omnibus Agreement to evidence, among other
things, the following additional agreements among the Parties:

 

1.                                      to amend Section 2.11 of the Omnibus
Agreement to extend the term of Article II; and

 

2.                                      to amend Section 4.5 of the Omnibus
Agreement to extend the term of Article IV.

 

The Conflicts Committee of the Board of Directors of GP LLC has approved the
form, terms and substance of this Amendment in accordance with the requirements
set forth in Section 8.6 of the Omnibus Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      Omnibus Agreement Amendment.

 

(a)                                 Section 2.11 is hereby replaced in its
entirety with the following:

 

“Termination.  Unless this Agreement has otherwise terminated pursuant to
Section 8.4, this Article II shall terminate on December 31, 2015.  In addition,
unless this Agreement has otherwise been terminated pursuant to Section 8.4 or
this Article II has otherwise been terminated pursuant to the first sentence of
this Section 2.11, Sections 2.1, 2.2, 2.3, 2.4 and 2.6 shall terminate upon a
Change of Control of Exterran; provided, that in the event of such a
termination, the Exterran Entities shall continue to be prohibited until
December 31, 2015, without the prior written approval of the Conflicts
Committee, from providing (whether directly, including through the acquisition
of equipment, or indirectly through the acquisition of or investment in equity
or debt securities of any Person) Competitive Services to a particular
Partnership Customer at the particular Site at which the Partnership Group was
providing Competitive Services to such Partnership Customer on the date of the
Change of Control of Exterran.”

 

--------------------------------------------------------------------------------


 

(b)                                 Section 4.5 is hereby replaced in its
entirety with the following:

 

“Termination.  Unless this Agreement has otherwise terminated pursuant to
Section 8.4, this Article IV shall terminate on December 31, 2015.”

 

2.                                      Acknowledgement.  Except as amended
hereby, the Omnibus Agreement shall remain in full force and effect as
previously executed, and the Parties hereby ratify the Omnibus Agreement as
amended hereby.

 

3.                                      Counterparts.   This Amendment may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement, and shall become effective when one or more counterparts
have been signed by each of the Parties hereto and delivered (including by
facsimile) to the other Parties.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment on, and effective
as of, the date first set forth above.

 

 

EXTERRAN HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Jon C. Biro

 

Name:

Jon C. Biro

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

EXTERRAN ENERGY SOLUTIONS, L.P.

 

 

 

 

 

By:

/s/ Jon C. Biro

 

Name:

Jon C. Biro

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

EXTERRAN GP LLC

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

EXTERRAN GENERAL PARTNER, L.P.

 

 

 

 

 

By:

Exterran GP LLC,

 

 

its general partner

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

3

--------------------------------------------------------------------------------


 

[Signature page to the Fifth Amendment to the Third Amended and Restated Omnibus
Agreement]

 

 

 

EXTERRAN PARTNERS, L.P.

 

 

 

 

 

 

 

By:

Exterran General Partner, L.P.,

 

 

its general partner

 

 

 

By:

Exterran GP LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

EXLP OPERATING LLC

 

 

 

 

 

By:

/s/ David S. Miller

 

Name:

David S. Miller

 

Title:

Senior Vice President and Chief Financial Officer

 

4

--------------------------------------------------------------------------------